              Case 2:18-cv-00573-JCC Document 169 Filed 07/23/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    JEFF OLBERG, et al.,                                 CASE NO. C18-0573-JCC
10                           Plaintiffs,                   MINUTE ORDER
11            v.

12    ALLSTATE INSURANCE COMPANY, an
      Illinois Corporation, et al.,
13
                             Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on Plaintiffs’ motion for class certification (Dkt. Nos.
18
     104, 106) and the parties’ related briefing (Dkt. Nos. 139, 140, 146, 150, 164, 166). In light of
19
     the pending interlocutory appeal of the denial of class certification in Lundquist v. First Nat’l
20
     Ins. Co. of Am., Case No. C18-5301-RJB (W.D. Wash. 2021), the Court STAYS a decision on
21
     Plaintiffs’ motion for class certification (Dkt. Nos. 104, 106) until the Ninth Circuit Court of
22
     Appeals decides Plaintiffs’ interlocutory appeal in that case.
23
            The parties are ORDERED to provide the Court with a joint status report within ten days
24
     the Ninth Circuit Court of Appeals’ decision in Lundquist v. First Nat’l Ins. Co. of Am., Case No.
25
     21-35126 (9th Cir. 2021). The report should indicate whether the parties propose additional
26


     MINUTE ORDER
     C18-0573-JCC
     PAGE - 1
              Case 2:18-cv-00573-JCC Document 169 Filed 07/23/21 Page 2 of 2




 1   briefing on Plaintiffs’ motion for class certification in light of the decision by the Ninth Circuit in

 2   Lundquist. The stay has no impact on the Court’s consideration of Defendants’ motion for

 3   summary judgment (Dkt. No. 136).

 4          DATED this 23rd day of July 2021.

 5                                                            Ravi Subramanian
                                                              Clerk of Court
 6
                                                              s/Paula McNabb
 7
                                                              Deputy Clerk
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0573-JCC
     PAGE - 2
